Citation Nr: 0015736	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  96-13 682A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The appellant served on active duty from August 1951 to 
August 1955, and from September 1955 to August 1971.  He had 
a active military service for a little more than 20 years.  
He served in the Republic of Vietnam and received the Vietnam 
Service Medal and the Vietnam Campaign Medal.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1995 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs Regional 
Office (VARO).


FINDINGS OF FACT

1.  The appellant served on active duty from August 1951 to 
August 1955, and from September 1955 to August 1971.

2.  Peripheral neuropathy is not shown in service or within 
the initial post service separation year.

3.  The appellant does not claim nor does the evidence of 
record show the presence of acute or subacute peripheral 
neuropathy.

4.  The appellant presented a medical statement linking his 
peripheral neuropathy to Agent Orange exposure, thereby well 
grounding the claim.

5.  A December 1999 VA medical opinion concluded that there 
is no basis to find a positive relationship between the 
appellant's peripheral neuropathy and Agent Orange exposure; 
this opinion was based the appellant's medical history, 
documented medical findings and treatment in the claims 
folder, current examination findings, and medical research on 
the recent studies concerning the relationship, if any, 
between peripheral neuropathy and herbicidal exposure.

CONCLUSION OF LAW

Peripheral neuropathy is not shown to be proximately due to 
or caused by Agent Orange exposure in service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.310(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999) and Murphy v Derwinski, 1 Vet.App. 78 (1990).  
Furthermore, the undersigned believes that this case has been 
adequately developed for appellate purposes by VARO and that 
a disposition on the merits is in order.

I.  Background

Service medical records reflect that the appellant sought 
treatment for numbness in the thighs of 2-3 months duration 
in August 1956.  This numbness was described as a prickly 
feeling to areas which was worse with marching.  A complete 
neurological examination was negative.  He again complained 
of numbness in October 1956, and it was noted that his back 
was okay.  Thiamin was prescribed as treatment.  An April 
1957 entry reflects that the appellant reported occasional 
numbness in the left thigh; the clinical findings were 
negative and infrared treatment was prescribed.  Service 
retirement examination dated May 1971 reflects that the 
appellant was neurologically evaluated as normal.

In October 1971, a VA examination was conducted in connection 
with claims for service connection for various medical 
disorders that included numbness of both thighs.  By history, 
there was occasional numbness in the legs, but he denied 
recent problems.  On VA neuro-psychiatric examination, no 
neurological abnormalities were noted.

In a January 1972 rating decision, VARO denied service 
connection for numbness of both thighs because numbness of 
both thighs was not found on the last examination.

In 1974, the appellant submitted a claim for service 
connection for numbness and weakness of the lower 
extremities.  In support of this claim, the appellant 
provided a statement dated November 1974 from Robert L. 
Batley, M.D., his private physician.  Dr. Batey stated that 
he had first seen the appellant in December 1972, at which 
time a general physical examination revealed abnormal glucose 
tolerance, elevated cholesterol, and slightly elevated blood 
pressure.  Dr. Batey indicated that, during 1973, most of the 
appellant's problems were related to his increased alcohol 
intake, for which he was placed on Antabuse.  Dr. Batey 
further indicated that, before beginning Antabuse, the 
appellant had symptoms of numbness and weakness of his lower 
extremity, and that this ill defined numbness and weakness of 
the lower extremities was "felt to be due to a peripheral 
neuropathy."  In Dr. Batey's view, it was pertinent that 
over the past year the appellant had not had anything to 
drink since Antabuse was instituted and that "he has had no 
neurologic symptoms."  

In February 1975, a VA special neuropsychiatric examination 
was conducted.  The appellant complained that his feet and 
legs were numb and he was nervous.  He described trembling in 
his hands and a tingling sensation in his back.  The examiner 
noted that the appellant had many complaints relative to 
soma.  It was the examiner's opinion that these complaints, 
after doing a careful neurological examination, were 
primarily subjective.  The examiner also indicated that the 
relationship between the present complaints and a history of 
alcoholism is not definitely clear, but he noted that the 
appellant may have had a neuropathy that was associated with 
his chronic and acute alcoholic intake in the past.  At the 
time of this examination, the appellant was not taking any 
alcoholic beverages.  On the neurological portion of the 
examination, no definite areas of anesthesia were found.  
Reaction to light touch was intact throughout, as was 
discriminatory sense and vibratory sense.  In the examiner's 
opinion, no definite neurological diagnosis could be 
substantiated at this time.  Diagnoses included no 
neurological condition found this date.
In an April 1975 confirmed rating decision, VARO's denial of 
service connection for numbness of both thighs was continued.

A December 1985 private neurological evaluation by W. Alvin 
McElveen, M.D., reflects that the appellant presented himself 
for evaluation of numbness in his legs.  He stated that this 
numbness had been present since the fifties, and he stated 
that he reported such problems while in the Army, but that no 
apparent etiology was found.  The appellant noted that, when 
in service, he mostly was experiencing problems in the 
thighs, whereas he now had problems in the distal area of the 
legs, as well as, in the arms and the side of his face.  On 
sensory examination, pinprick was decreased distally starting 
at the lower one-third of the calf, and vibration was 
decreased on the right and absent on the left.  On completion 
of the neurological testing, the examiner concluded that, 
with the loss of vibration, sensation, and pinprick distally 
with absent ankle jerks, the appellant appeared to have 
findings compatible with peripheral neuropathy.  The examiner 
stated that he "not sure how this relates to his long 
standing problem," and he indicated that "[t]his could be a 
long term process that is just slowly progressing."  
Alternatively, the examiner speculated that the original 
numbness could be a different process and the present a more 
distal numbness.  As such, various diagnostic testing was 
scheduled.  Nerve conduction studies conducted in January 
1986 were abnormal, showing a peripheral neuropathy according 
to Dr. McElveen.  It was indicated that the conduction 
velocity testing revealed only about 75 percent of normal, 
suggesting demyelination.  It was further indicated that 
other findings suggested a rather uniform slowing.  In view 
of this long term chronic problem with these factors, Dr. 
McElveen wondered if this might be a familial demyelinating 
neuropathy.  Further testing was planned.

The report of a February 1986 electrodiagnostic study shows 
findings which include prolonged distal latency in the left 
peroneal nerve and left posterior tibial nerve with slowed 
conduction velocity in the knee-ankle segment over the 
peroneal nerve and slowed conduction velocity over the left 
superficial peroneal nerve.  An EMG study of the bilateral 
L2-S1 paraspinal muscles and of selected muscles of both 
lower extremities was normal.  The report summary 
interpretation shows that electrophysiologically, the results 
were those of a mild predominantly distal mononeuritis 
multiplex involving the left leg.  It was noted that this 
study would not suggest the presence of significant 
neuropathy involving the right leg or of significant 
radiculopathy or myopathy involving either lower extremity.  
It was noted that given the appellant's complaint of 
predominantly thigh numbness, the possibility of bilateral 
meralgia paresthetica syndrome should be considered.

VA outpatient treatment records, dated in 1988, 1989, and 
1990, show that the appellant underwent treatment for a skin 
problem, to include an evaluation as to whether his skin 
disorders were possibly related to exposure to Agent Orange 
exposure during his period of military service in the 
Republic of Vietnam.  An April 1988 Agent Orange examination 
shows that the appellant was neurologically evaluated as 
normal.  In an April 1989 medical record, the VA Agent Orange 
Coordinator noted that the purpose of the appellant's 
examination on this date was to finalize his examination and 
to send a letter concerning his exposure to Agent Orange.  He 
was thereafter assessed with various skin disorders, 
including actinic keratosis, lichenoid dermatosis, and 
seborrheic dermatitis, for which he received treatment and 
follow-up care in the VA Dermatology clinic.

In a March 1990 statement, the appellant indicated that he 
wanted to reopen his claim for increased benefits due to his 
exposure to Agent Orange because of skin problems.  We note 
that service connection had been previously granted for an 
acne and fungus infection of the hands and feet in October 
1971.

In December 1993, the appellant was hospitalized at the 
Birmingham VAMC for treatment of noncardiac chest pain and 
hypertension.  The appellant underwent cardiac 
catheterization.  The discharge summary reflects that, on 
neurological examination, cranial nerves II-XII were intact 
and that there were no sensory or motor deficits.

VA outpatient treatment records dated 1993 and 1994 are 
negative for complaints relative to neurological deficit, 
numbness, or tingling in the lower extremities.

In an August 1995 rating action, VARO denied service 
connection for numbness in both thighs because it found that 
the evidence received did not show that the appellant had 
chronic numbness of both thighs, which was incurred during 
his period of active military service and which had continued 
to be disabling until the present time.

In April 1996, a personal hearing was conducted.  The 
appellant testified that he received heat treatment for 
complaints of numbness in his thighs in service, which did 
not resolve.  He indicated that his neurological symptoms 
started flared-up in 1985, more than usual, and he sought 
private medical care.  The appellant described the pain in 
his legs as needles or something sticking in it that stings, 
and sometimes the pain will shoot right down the left leg.  
At the time of this hearing, the appellant made no 
contentions regarding a relationship between his problem with 
numbness in the thighs and exposure to Agent Orange during 
his military service.

The record includes private medical records showing that the 
appellant was evaluated and treated for peripheral neuropathy 
by Robert F. Allen, M.D.  A neurological consultation report, 
dated November 1997, reflects that the appellant presented 
himself for evaluation of numbness in his legs.  It was noted 
that his symptoms began in the feet and proceeded to the 
lower parts of the legs, to the left thigh, and most recently 
to the right thigh.

A November 1997 nerve conduction velocity report shows an 
impression of slowing of motor nerve conduction velocity and 
absence of sensory sural nerve conduction velocity in the 
lower limbs bilaterally.  It was noted that these findings 
were compatible with peripheral polyneuropathy of the lower 
limbs.  A November 1997 electromyography (EMG) report shows 
an impression of denervation, proximally and distally, in the 
lower extremities bilaterally.  Dr. Allen noted that these 
findings were compatible with widespread peripheral 
polyneuropathy or with lumbar spinal stenosis.

Follow up treatment notes indicate that the appellant's 
laboratory profile showed a relatively low serum B-12 level, 
which was noted to be indicative of B-12 deficiency with 
peripheral polyneuropathy.  Dr. Allen stated that replacement 
therapy with B-12 injections would be mandatory for the 
remainder of the appellant's life.  Private treatment records 
reflect that the was regularly seen for routine Vitamin B-12 
injections.

The report of the November 1997 MRI (magnetic resonance 
imaging) study of the lumbar spine shows an impression of 
multiple somewhat desiccated lumbar intervertebral disc with 
some mild to moderate hypertrophic changes involving the 
facet joints at all three of the lower intervertebral disc 
levels, most pronounced at L4-5.  A November 24, 1997 office 
note indicated that the results of a lumbar MRI scan were 
reviewed, showing findings of facet joint hypertrophy and 
degenerative disease.  Dr. Allen indicated that the appellant 
would not need surgery, but might need injections at the 
"PMC."

The report of a March 1999 EMG shows an impression of 
widespread denervation in the upper and lower limbs, typical 
of progressing sensor-motor peripheral polyneuropathy.  Dr. 
Allen noted that the findings were worse than on the November 
1997 EMG report.  The report of a March 1999 NCV report shows 
an impression of widespread slowing of motor and sensory 
nerve conduction velocity in multiple tested nerves of the 
upper and lower limbs.  It was noted that findings were 
typical of peripheral polyneuropathy and were worse since the 
prior tests of November 1997.

In a March 1999 statement to the appellant's accredited 
representative, Dr. Allen stated that the appellant has 
peripheral polyneuropathy, which is clinically and 
electrophysiologically worsening over time.  Dr. Allen 
indicated that despite B-12 replacement therapy, the 
neuropathy had worsened, and this course of events argued 
strongly that the neuropathy was not due to B12 deficiency 
state.  Dr. Allen further noted that the appellant reported 
exposure to Agent Orange in 1970 and 1971, and in his 
opinion, based upon a reasonable degree of medical certainly, 
the appellant had toxic peripheral neuropathy secondary to 
exposure to Agent Orange in the Vietnam conflict.  It was Dr. 
Allen's view that "[t]here is no other plausible explanation 
for the patient's symptoms and clinical findings."
Private treatment notes dated March through October 1999 from 
Dr. Allen show that the appellant continued to receive 
vitamin B-12 injections for symptoms of weakness and numbness 
in the distal extremities and that that the finding for a low 
serum B-12 level was indicative of B-12 deficiency with 
peripheral neuropathy.

In December 1999, the appellant underwent a VA neurological 
examination pursuant to the Board's July 1999 remand order to 
confirm or refute that the currently manifested peripheral 
neuropathy is secondary to Agent Orange exposure in service.  
At this examination, the appellant complained of weakness of 
he lower extremities, and to a lesser extent in the upper 
extremities.  The examiner indicated that the appellant 
reported neurological complaints in 1956 and 1971, in 
service, but that this could be a component of chronic and 
acute alcohol intake as indicated by the record.  The 
appellant reported that he has not used alcohol since 1974.  
After cessation of alcohol use, a disease process of the 
nerves, peripheral neuropathy, was first diagnosed in 1985, 
roughly 14 years after service discharge.  The examiner 
conducted medical research concerning the relationship 
between peripheral neuropathy and Agent Orange exposure.  In 
significant part, it revealed that, with regard to chronic 
persistent peripheral neuropathy, a recent report disclosed 
that there was no new information.  Regarding acute and 
subacute peripheral neuropathy, the research shows that this 
disorder would become evident only shortly after the 
exposure.  There is no medical evidence of peripheral 
neuropathy developing long after herbicidal exposure during 
service in Vietnam.  The examiner concluded as follows:

In my opinion, hence, most probable 
component of the chronic acute and long-
term alcohol usage, but quit in 1974, can 
lead to residual peripheral neuropathy.  
As far as the Agent Orange exposure goes, 
in my opinion, based upon the studies 
done and the mentioned information above, 
I do not think it is secondary to the 
Agent Orange exposure, but keeping in 
mind, in case some articles do come out 
we will be very glad to keep in touch.


II.  Analysis

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces. 38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  Service connection may 
be also granted for a disability which is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (1999).

Furthermore, under the provisions of 38 C.F.R. § 3.309(e), if 
a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the diseases set forth in 38 
C.F.R. § 3.309(e) shall be service connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
that the rebuttable presumption provisions of § 3.307(d) are 
also satisfied.  These diseases include acute and subacute 
peripheral neuropathy.  Further, according to 38 C.F.R. § 
3.307(a)(6)(iii), a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam era and has a disease listed at § 3.309(e) 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  A veteran who served in Vietnam during 
the period January 9, 1962, through May 7, 1975, is presumed 
to have been exposed to certain herbicides.  38 U.S.C.A. § 
1116 (West 1991); 38 C.F.R. § 3.307(a)(6).  The last date on 
which such a veteran shall be presumed to have been exposed 
to an herbicide agent shall be the last date on which he or 
she served in the Republic of Vietnam during the Vietnam era.  
Id.  Note 2 of 38 C.F.R. § 3.309(e) further defines acute and 
subacute peripheral neuropathy as meaning transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  In addition, acute and subacute 
peripheral neuropathy are required to become manifest to a 
compensable degree within one year from the last exposure.  
38 C.F.R. § 3.307(6)(ii) (1999).

The medical evidence of record shows that the appellant first 
complained of neurological symptoms involving numbness of the 
thighs in 1956 and 1971.  No neurological deficits were found 
and no disease process was diagnosed.  Curiously, the 
appellant's initial neurological complaints pre-date his 
Vietnam service and presumed herbicidal exposure.  Retirement 
examination was negative for neurological abnormality.

According to Dr. Batey, the appellant was seen in December 
1972 (more than a year after service discharge) for 
complaints of numbness and weakness of the lower extremities.  
The doctor described the appellant's symptoms as ill-defined 
numbness and weakness due to a peripheral neuropathy, and he 
noted that they resolved with cessation of alcohol intake 
using Antabuse.  The appellant continued to be free of 
neuropathy on VA neurological examination in February 1975.

In December 1985, Dr. McElveen evaluated the appellant for 
renewed complaints of numbness in the lower extremities 
(legs), diagnosed as peripheral neuropathy.  Dr. McElveen 
speculated that his process was possibly a different process 
than in the past since it involves more distal numbness at 
this time, as opposed to the thighs only.

An April 1988 VA Agent Orange examination was negative for 
complaints or findings of any neurological deficit or 
pathological process due to herbicidal exposure during 
Vietnam service.  The first competent evidence relating the 
appellant's peripheral neuropathy to Agent Orange exposure in 
service comes from Dr. Allen in a March 1999 medical opinion.  
In this opinion, Dr. Allen stated essentially that, because 
the appellant's peripheral neuropathy has clinically worsened 
notwithstanding treatment of his B-12 deficiency state, he 
believed that exposure to Agent Orange in service was the 
only possible explanation for his symptoms and the clinical 
findings.  However, the Board observes that Dr. Allen's 
treatment notes both prior to and after this opinion continue 
to refer to the appellant's neurological condition as "B-12 
deficiency with peripheral neuropathy," which is treated 
with a regular schedule of vitamin B-12 injections.  
Specifically, those treatment notes dated March through 
October 1999 show treatment of B-12 deficiency with 
peripheral neuropathy, with no mention of Agent Orange 
exposure, toxicity, or otherwise.

Contrary to Dr. Allen's opinion that the appellant's 
peripheral neuropathy is due to Agent Orange exposure in 
service, a December 1999 VA examiner found no basis to 
conclude that the appellant had peripheral neuropathy due to 
Agent Orange exposure.  The VA examiner based his conclusion 
on the appellant's medical history, documented medical 
findings and treatment in the claims folder, current 
examination findings, and medical research on the recent 
studies concerning the relationship, if any, between 
peripheral neuropathy and herbicidal exposure.  The Board 
finds that the VA examiner's opinion has greater probative 
value than Dr. Allen's because Dr. Allen's March 1999 medical 
opinion, as well as, his treatment notes do not reflect any 
comprehensive knowledge of the appellant's past medical care 
(or the findings) for his lower extremity complaints, 
including his past history of alcohol use.  Additionally, Dr. 
Allen concludes rather summarily that there is no other basis 
than Agent Orange exposure for the presence of peripheral 
neuropathy without pointing to case studies or other 
objective bases for that conclusion, and without explaining 
why alcohol use was not a component as suggested by other 
private physicians of record.

Having reviewed carefully all the evidence of record in this 
case, the Board finds that the preponderance of the evidence 
is against entitlement to service connection for peripheral 
neuropathy due to Agent Orange exposure.  Peripheral 
neuropathy is not shown in service or within the initial post 
service separation year.  We note that the appellant does not 
claim nor does the evidence of record show the presence of 
acute or subacute peripheral neuropathy; therefore, 
consideration of the presumptive provisions of 38 C.F.R. 
§ 3.309(e) is not warranted.  Additionally, although the 
appellant presented a medical statement linking his 
peripheral neuropathy to Agent Orange exposure, the Board 
finds that it does not contain adequate reasons and bases for 
that conclusion, whereas the December 1999 VA medical 
opinion, which found no relationship between the peripheral 
neuropathy and Agent Orange exposure, contains significantly 
more support for the conclusions reached.  Accordingly, the 
Board gave the December 1999 VA medical opinion greater 
probative value when weighing the evidence of record.

For the reasons discussed above, the evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1999).


ORDER

Service connection for peripheral neuropathy secondary to 
Agent Orange exposure is denied.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

